J-S23032-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    JORDAN MICHAEL WALLICK                     :
                                               :
                       Appellant               :   No. 78 MDA 2022

            Appeal from the PCRA Order Entered December 14, 2021
                  In the Court of Common Pleas of York County
              Criminal Division at No(s): CP-67-CR-0005884-2010


BEFORE:      STABILE, J., McLAUGHLIN, J., and COLINS, J.

MEMORANDUM BY COLINS, J.:                             FILED OCTOBER 14, 2022

        Following a remand from this Court, Jordan Michael Wallick appeals from

the order that dismissed, after a hearing, his petition filed pursuant to the Post

Conviction Relief Act (PCRA). See 42 Pa.C.S.A. §§ 9541-9546. On remand,

pursuant to our instructions, the lower court determined that Wallick had not:

(1) filed his PCRA petition within one year of discovering his asserted newly-

discovered fact, i.e., the abandonment of counsel in failing to pursue an appeal

with the Pennsylvania Supreme Court, and (2) demonstrated due diligence in

ascertaining when counsel purportedly abandoned him. Accordingly, the court

found that Wallick had failed to overcome the PCRA’s time bar, which resulted

in the dismissal of his petition. On appeal from these determinations, Wallick’s

counsel has filed a motion to withdraw from representation in addition to a

____________________________________________


   Retired Senior Judge assigned to the Superior Court.
J-S23032-22



“no merit” Turner/Finley brief.1 We affirm and grant counsel’s motion to

withdraw.

       Replicated, in full, from the prior iteration of this case:

       On April 5, 2012, ...[Wallick] was found guilty of second-degree
       murder, robbery, and conspiracy to commit robbery. At the time
       of the murder, ...[Wallick] was fifteen years of age. On May 21,
       2012, [the trial court] imposed the mandatory punishment for
       murder, at the time, of life without the possibility of parole.
       ...[Wallick] was also sentenced to concurrent sentences for the
       robbery and conspiracy [charges]. Thereafter, pursuant to Miller
       v. Alabama, 567 U.S. 460[, 132 S.Ct. 2455, 183 L.Ed.2d 407]
       (2012) (mandatory life sentences for juvenile offenders violates
       the Eighth Amendment of the United States Constitution),
       ...[Wallick], along with all other juvenile lifers, was set for a
       resentencing. At resentencing [on September 23, 2016],
       ...[Wallick] received thirty years to life for his murder conviction
       and concurrent sentences for robbery and conspiracy. ...[Wallick]
       appealed the propriety of this sentence and the Superior Court
       affirmed on November 1, 2017. Commonwealth v. Wallick, 181
       A.3d 376 [(Pa.Super.] 2017) (unpublished memorandum).

       [On December 27, 2017, [Wallick] wrote a letter to the York
       County clerk of courts, requesting a copy of his docket sheet to
       review the status of his appeal. [Wallick] explained that he had
       tried to have his family obtain the information online, but they
       were unsuccessful. Within the request, [Wallick] also indicated
       that he was indigent and could not afford to purchase the
       information. Nevertheless, on April 19, 2018, the clerk replied that
       [Wallick] would need to pay $18.60 to receive the docket sheet.
       Consequently, [Wallick] did not receive the docket sheet.]

       ... [Wallick] filed a [pro se] Petition for Post Conviction Collateral
       Relief...which was docketed on August 22, 2019. A status hearing
       was held on December 20, 2019, and ...[Wallick] agreed to accept
       [PCRA] representation. That same day, [PCRA counsel], was

____________________________________________



1 See Commonwealth v. Turner, 544 A.2d 927 (Pa. 1988), and
Commonwealth v. Finley, 550 A.2d 213 (Pa. Super. 1988) (en banc).

                                           -2-
J-S23032-22


      appointed to represent ...[Wallick]. At a February 7, 2020 hearing,
      PCRA counsel was permitted six months to file an amended PCRA
      petition. An amended petition was received on July 31, 2020. This
      petition detailed reasons why the initiating PCRA petition was not
      untimely and requested the reinstatement of Appellee's appellate
      rights nunc pro tunc so that [Wallick] might effectuate an appeal
      to the Supreme Court of Pennsylvania from the Superior Court's
      denial of his resentencing appeal. On August 3, 2020, [the PCRA
      court] granted the petition.

      On August 31, 2020, the Commonwealth of Pennsylvania [filed a
      notice of appeal], which challenge[d] the August 3, 2020 order of
      [the PCRA court]. On September 3, 2020, pursuant to the
      Pennsylvania [Rule] of Appellate Procedure, Rule 1925(b), [the
      Commonwealth] was ordered to file a statement of matters
      complained of on appeal. On September 21, 2020, the
      Commonwealth filed its [Rule 1925(b) statement].

Commonwealth v. Wallick, 2021 WL 3418694, at *1 (Pa. Super., filed

August 5, 2021) (unpublished memorandum) (footnote and citation omitted)

(most brackets in original).

      In the previous appeal, the Commonwealth challenged, inter alia, the

timeliness of Wallick’s August 2019 PCRA petition. Specifically, it contended

that because the lower court did not hold a hearing on the gravamen of his

petition, an ineffective assistance of counsel claim for failure to pursue an

appeal with our Supreme Court following resentencing, Wallick could not have

met his burden to establish any exception to the PCRA’s time bar. We agreed

that based on the record, Wallick had not met the newly-discovered facts

exception to the PCRA’s time bar. See id., at *5. In addition, the record could

not confirm whether Wallick had presented a meritorious underlying

ineffective assistance claim. See id. Therefore, we ordered further fact-finding

by the PCRA court, for it to conduct an evidentiary hearing.


                                     -3-
J-S23032-22



      In accordance with our instructions, the court was required to first

determine whether Wallick filed his PCRA petition within one year of

discovering that counsel had failed to file a petition for allowance of appeal

with our Supreme Court, in effect abandoning him, and, too, whether Wallick

exercised due diligence in realizing this apparent abandonment. See id. If the

court found in the affirmative as to those two issues, it was then required to

ascertain whether Wallick “pled and proved that counsel was ineffective.” Id.

      Upon remand, the PCRA court concluded that Wallick “did not meet his

burden to establish that he filed his current petition within one year of

discovering the supposed newly-discovered fact of the lack of appeal to our

Supreme Court.” Trial Court Opinion, dated 12/9/21, at 7. In addition, the

court found that Wallick had not “demonstrated any real due diligence” in

uncovering this newly-discovered fact. Id., at 8. Finally, the court specified

that Wallick could not “meet any of the three prongs of the test for

ineffectiveness [of counsel].” Id., at 16. As such, there was no basis for PCRA

relief as his claim was either time barred or wholly unmeritorious.

      Corresponding with this decision, Wallick filed a timely notice of appeal.

Thereafter, the relevant parties complied with their obligations under

Pennsylvania Rule of Appellate Procedure 1925.

      In this appeal, however, Wallick’s counsel has filed a motion to withdraw

and a Turner/Finley brief. For withdraw to be permitted,

      counsel must … submit a “no-merit” letter to the [PCRA] court, or
      brief on appeal to this Court, detailing the nature and extent of
      counsel’s diligent review of the case, listing the issues which the

                                     -4-
J-S23032-22


       petitioner wants to have reviewed, explaining why and how those
       issues lack merit, and requesting permission to withdraw.

Commonwealth v. Wrecks, 931 A.2d 717, 721 (Pa. Super. 2007).

Furthermore, counsel must send a copy of the “no-merit” letter and/or brief

as well as the motion to withdraw to the petitioner. Id. In addition to those

documents, counsel must also expressly advise the petitioner of his right to

proceed either pro se or with privately retained counsel. Id. With those

precepts in mind, substantial compliance is sufficient. See Commonwealth

v. Karanicolas, 836 A.2d 940, 947 (Pa. Super. 2003).

       Here, counsel filed the requisite motion to withdraw as well as a

Tuner/Finley brief, with both detailing counsel’s thorough review of the

record and of the issues possibly present in this matter. Moreover, in the brief,

counsel has cogently explained why those possible issues lack merit and, to

that point, why there are no legally salient bases for relief on appeal. Counsel

has also notified Wallick of the outstanding request to withdraw from

representation and, too, made clear to Wallick that he may continue to

proceed pro se or with private counsel.2 As such, we find there has been

substantial compliance with Turner/Finley.

       In the brief, counsel raises ten issues on Wallick’s behalf. However,

counsel acknowledges that eight of those issues were not included in Wallick’s

____________________________________________


2 A review of the letter sent to Wallick begins with the presumed erroneous
salutation “Dear Mr. Martinez”. Motion to Withdraw as Counsel, Ex. C.
However, the letter in all other respects appears to be accurate. Separately,
Wallick has not filed any additional documents in a pro se or privately
represented capacity.

                                           -5-
J-S23032-22



statement of matters complained of on appeal, so they are therefore waived.

See Turner/Finley Brief, at 10 fn. 1; see also Pa.R.A.P. 1925(b)(4)(vii). We

see no reason to deviate from this conclusion.

     In the remaining two claims, counsel asks:

     1. Did the PCRA court err when it held that Wallick’s petition was
        untimely, as Wallick could not establish that he acted with due
        diligence in determining the alleged newly-discovered fact that
        his prior counsel did not file a petition for allowance of appeal
        with the Pennsylvania Supreme Court after the affirmation of
        his judgment of sentence by this Court?

     2. Did the PCRA court err when it concluded that even if the
        petition was timely, that it would not have granted Wallick relief
        because his ineffective assistance of counsel claim was
        unmeritorious and therefore frivolous?

See Turner/Finley Brief, at 10-11.

     When reviewing the denial of a PCRA petition, we scour the record to

determine whether the court’s determination is both supported by evidence

and free of legal error. See Commonwealth v. Ford, 947 A.2d 1251, 1252

(Pa. Super. 2008). We will disturb the lower court’s findings only in cases

where is no support in the certified record for its determinations. See

Commonwealth v. Carr, 768 A.2d 1164, 1166 (Pa. Super. 2001).

     Germane to the present case, the PCRA petition must have “be filed

within one year of the date the judgment becomes final, unless the petition

alleges and the petitioner proves that: … the facts upon which the claim is

predicated were unknown to the petitioner and could not have been

ascertained by the exercise of due diligence.” 42 Pa.C.S.A. § 9545(b)(ii).


                                     -6-
J-S23032-22


However, circumventing the PCRA’s time bar in this manner would have

required Wallick to file his petition within one year of when the claim could

have first been presented. See 42 Pa.C.S.A. § 9545(b)(2). Absent an

exception, because the PCRA’s time limitations “are jurisdictional,” an

untimely PCRA petition forecloses on our “right or competency to adjudicate

a controversy.” Commonwealth v. Hackett, 956 A.2d 978, 983 (Pa. 2008)

(citations omitted).

      The prior panel in Wallick determined that, after resentencing and our

subsequent affirmance of his new judgment of sentence on November 1,

2017, Wallick’s sentence became final on December 1, 2017. “Thus, a timely

PCRA petition was due by December 1, 2018. Here, [Wallick’s] pro se PCRA

petition was docketed on August 22, 2019, which is facially untimely.”

Wallick, 2021 WL 3418694, at *4. That same panel also confirmed that

“counsel’s ineffectiveness may constitute a newly-discovered fact [under 42

Pa.C.S.A. § 9545(b)(ii)] where counsel’s ineffectiveness per se completely

forecloses review.” Id. (citations and internal quotation marks omitted)

(formatting altered); see also Commonwealth v. Williamson, 21 A.3d 236,

242 (Pa. Super. 2011) (specifying that counsel’s failure to file a timely petition

for allowance of appeal with our Supreme Court can serve as a newly-

discovered fact). To demonstrate ineffectiveness, however, we noted that “a

petitioner must still prove that the facts were unknown to him and that he




                                      -7-
J-S23032-22


could not uncover them with the exercise of due diligence.” Wallick, 2021 WL

3418694, at *4. (citations and internal quotation marks omitted).

      Prior to remand, based on his amended PCRA petition, Wallick asserted

that he was never notified by counsel that this Court affirmed his new

judgment of sentence and, too, that counsel never asked him if he wanted to

seek redress with our Supreme Court. See Amended PCRA Petition, at 4

(unpaginated). That petition also averred he “did not have access to

information regarding the status of his appeal” and that his letter to York

County’s Clerk of Courts, wherein he requested his case’s docket sheets,

“demonstrated the requisite due diligence.” Wallick, 2021 WL 3418694, at

*4.

      Upon remand, the lower court first wrote that Wallick “had actually

written to York County’s [C]lerk of [C]ourt requesting a copy of his docket

sheet and inquiring about the status of his appeal. Despite informing [the

Clerk] of his indigency, on April 19, 2018, the Clerk’s office responded by

informing [him that] he needed to pay $18.60.” Trial Court Opinion, dated

12/9/21, at 5-6.

      Through hearing Wallick’s testimony, while Wallick “indicated that he

wrote letters to trial counsel and that she never got back to him[,]” id., at 6,

there is “no evidence of such letters[.]” Id. In addition, despite testifying as

to when Wallick believed he became aware of the trial counsel’s failure to file

an appeal, the PCRA court “did not find him to be a credible witness” given his


                                     -8-
J-S23032-22


“sheer lack of reliable memory.” Id., at 7 (noting that Wallick could not even

remember if he had received his docket sheet). Accordingly, the court found

that Wallick “did not meet his burden to establish that he filed his current

petition within one year of discovering the supposed newly-discovered fact of

the lack of appeal to our Supreme Court.” Id.

        On   the   issue   of   due   diligence,   which   paralleled   the   previous

determination, the court found no documentary evidence to support Wallick’s

contention that he wrote to counsel to inquire about a possible appeal. See

id., at 8. Despite indicating that it was normal practice to do so, Wallick’s

counsel was unable to remember whether Wallick was sent a letter that

identified the status of his appeal. See id.

        In total, then, the court found that Wallick made “a solitary inquiry”

about the status of his appeal in December 2017. See id. The Clerk’s response

to Wallick’s request occurred in April 2018. As such, predicated on April 2018

being the month Wallick possibly contends he became aware of counsel having

not petitioned for an appeal,3 his “pro se PCRA petition of August 22, 2019

was most assuredly not filed within a year of the newly-discovered fact.” Id.,

at 9.


____________________________________________


3 The literal date, or even general timeframe, of Wallick’s awareness is not
evident anywhere in the record, as indicated by the court’s phrasing “if this
were to be the date upon which [Wallick] fixes his awareness of the denial of
his appeal . . . .” Trial Court Opinion, dated 12/9/21, at 9. Wallick’s PCRA
counsel conceded as much: “[n]ow, we don’t have an exact date[.]” N.T.,
10/21/21, at 12.

                                           -9-
J-S23032-22


      We agree with the lower court that other than the documentary evidence

of Wallick making the request with the Clerk of Courts and the response he

received thereto, the only outstanding evidence in support of his newly-

discovered fact claim is his own testimony. At the PCRA hearing, Wallick could

not remember if York County ever provided him with a criminal docket sheet.

See N.T., 10/21/21, at 10. While Wallick stated that he learned that he lost

his direct appeal from this Court’s docket sheet, he could not remember when

he received that sheet. See id., at 10-11. In addition, Wallick had no records

of anything that he sent to his then counsel. See id., at 10.

      We emphasize that “[w]e are bound by any credibility determinations

made by the PCRA court where they are supported by the record.”

Commonwealth v. Staton, 184 A.3d 949, 954 (Pa. 2018) (citation omitted).

Given that Wallick could not remember when he received the docket sheet

from this Court, which allegedly informed him of our affirmance of his

judgment of sentence, and he has provided no other corroborating

documentation to demonstrate his date of awareness as to when he learned

that a petition for allowance of appeal had not been filed, the lower court’s

determination that Wallick was not credible is, therefore, supported by the

record.

      In summary, we agree that Wallick has not successfully pleaded an

exception to the PCRA’s time bar, as he has not demonstrated, with any

degree of certainty, the exact date when he learned that his counsel had not


                                    - 10 -
J-S23032-22


filed a petition for allowance of appeal on his behalf, despite it being his burden

to do so. With the only relevant documentary evidence of record being his

submission to the York County Clerk of Courts office in December 2017 and

then, that office’s response to him in April 2018, it was not in error for the

lower court to find that his petition filed in August 2019 exceeded not only the

general statutory run date of his ability to file a timely PCRA petition, but it

also ran afoul of an excepted PCRA filing premised on the newly-discovered

facts exception.4 Stated differently, although he was afforded the opportunity

to do so, Wallick failed to demonstrate precisely when he learned there had

been no appeal attempted on his behalf. Absent indicia that he either found

out about his counsel’s lack of appeal in August 2018 at the earliest and, too,

that he had been unambiguously acting with due diligence in trying to figure

out this fact, there has been no satisfaction of the PCRA’s time bar.

Accordingly, we are without jurisdiction to adjudicate his underlying claim of

ineffective assistance.

       Even if we were to consider Wallick’s ineffective assistance claim on its

merits, we would conclude that such an assertion has no validity. The lower


____________________________________________


4 To the extent counsel includes claims in the body of his brief not contained
within Wallick’s amended PCRA petition or statement of matters complained
of on appeal, see Turner/Finley Brief, at 35-45, such arguments feature
similar, if not even more obvious, infirmities. Specifically, neither of those two
additional claims establish any basis to circumvent the PCRA’s time bar. See
id. (outlining an allegation in which Wallick believes the Commonwealth
violated Brady v. Maryland, 373 U.S. 83 (1963), in addition to Wallick’s
contention that he is innocent of the crimes in which he had been convicted).

                                          - 11 -
J-S23032-22


court accurately summarized the three-prong test associated with establishing

an ineffective assistance of counsel claim and concluded, inter alia, that

counsel was not ineffective because “there were no non-frivolous grounds

upon which to appeal.” Trial Court Opinion, dated 12/9/21, at 13; see also

Commonwealth v. Touw, 781 A.2d 1250, 1254 (Pa. Super. 2001) (citation

omitted) (establishing that counsel has a duty to consult with a defendant

when a rational defendant would want to appeal or if a defendant was

interested in appealing).

      At the PCRA hearing, Wallick’s previous counsel believed there was no

real merit to a potential petition for allowance of appeal because the argument

advanced on appeal in this Court was limited to whether the lower court

abused its discretion in sentencing. See N.T., 10/21/21, at 6. Prior counsel

concluded, when juxtaposed against our well-detailed decision affirming

Wallick’s judgment of sentence, “there was no legal issue that [she] thought

[they] really could make.” Id. At the same PCRA hearing, Wallick was unable

to produce any evidence, beyond that of his own testimony, indicating that he

desired an attempted appeal to our Supreme Court. With the lower court

believing Wallick’s previous counsel’s testimony wherein she stressed the

frivolousness of such an appeal over Wallick’s uncorroborated statements

asserting that he desired counsel to petition our Supreme Court, those

credibility determinations yielded a finding that, under the circumstances of

this case, there was no absolute duty imposed on counsel to consult with


                                    - 12 -
J-S23032-22


Wallick. Having reviewed the record ourselves, we agree with the lower court’s

conclusion that there was no ineffective assistance of counsel.

      Despite our alternative holding, we find that the PCRA court correctly

concluded that it lacked jurisdiction to both entertain Wallick’s claim and to

grant him relief. Therefore, we grant counsel’s motion to withdraw and affirm

the order dismissing Wallick’s PCRA petition.

      Motion to withdraw granted. Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/14/2022




                                    - 13 -